Case 1:21-cv-00172-SAG Document 7-1 Filed 03/19/21 Page 1of5

EXHIBIT 1

 
Case 1:21-cv-00172-SAG Document 7-1 Filed 03/19/21 Page 2 of 5

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
District of Maryland
PANDORA JEWLERY, LLC
Plaintiff
V. Civil Action No. 1:21-cv-00172

JOHN DOES 1-10

 

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: [NAME AND ADDRESS REDACTED]

 

(Name of person to whom this subpoena is directed)

XI Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Attached Ex. A.

 

Place: Lynn Pinker Hurst & Schwegmann c/o Chris Schweggman Date and Time: 02/21/2021

2100 Ross Avenue, Suite 2700
Dallas, Texas 75201 OR by email: mbmotley@vorys.com

 

 

 

 

(I) Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR

 

 

Signature of Clerk or Deputy Clerk Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Pandora Jewlery LLC, who
issues or requests this subpoena, are: Michael E. Blumenfeld, 100 S. Charles St. Ste. 1600, Baltimore, MD michael.blumenfeld@nelsonmullins.com

443.392.9402

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:21-cv-00172-SAG Document 7-1 Filed 03/19/21 Page 3 of 5

EXHIBIT A

1, As used in this subpoena, “Your” or “__” refers to [NAME AND ADDRESS
REDACTED] and any and all subsidiaries and/or affiliates.

2. As used in this subpoena, “Pandora” refers to Pandora Jewelry, LLC.

3. As used in this subpoena, “Pandora Products” refers to jewelry manufactured by
Pandora or bearing the Pandora Trademarks or logos.

4, As used in this subpoena, “Supplier” means any person from whom you acquire
Pandora products for resale.

5. “Person” or “persons” means any natural person, groups of persons, a
corporation, a partnership, a firm, an unincorporated association, a joint venture, a company, a
business, an institution, a trust, an estate, a public agency, a department, a bureau, a board, any
governmental entity of any kind, and any other entity.

6. “Documents” or “document” includes, without limitation, each and every writing,
record, drawing, graph, chart, photograph, sound recording, image, and other data or data
compilation, including electronically stored information such as e-mail and e-mail attachments,
hard drives, and electronic files that is in Your possession, custody, or control.

7. “Concerning” or “relating to” means directly or indirectly mentioning,

describing, pertaining to, being connected with or reflecting upon a stated subject matter.

8. Any use of the singular shall be deemed to refer also to the plural, and vice versa.

9, Any use of the word “and” shall be deemed to refer also to the word “or,” and

vice versa.

 

 
Case 1:21-cv-00172-SAG Document 7-1 Filed 03/19/21 Page 4 of 5

10. “Contact Information” shall be defined as including, but not limited to, actual
first and last names of the operators or managers of the Supplier, along with any corresponding
Amazon seller names or MerchantIDs, if any; corporate entity names and contact persons within
the entities; email addresses; physical addresses; telephone, mobile, or fax numbers; and any
other identifying information associated with the Supplier. Contact Information shall include all
existing and previous information.

11. Unless otherwise specified, the relevant time-period for this subpoena is

December 2019 to the present.

 

 

 
 

Case 1:21-cv-00172-SAG Document 7-1 Filed 03/19/21 Page 5 of 5

ITEMS TO BE PRODUCED

1. Please produce all documents and information containing Contact
Information relating to Suppliers from whom You have purchased Pandora Products.
2. Please produce sales records, invoices, account credits, or other documents

related to Pandora Products You have purchased.

 

 
